Title: To James Madison from John Gavino, 30 January 1802
From: Gavino, John
To: Madison, James


					
						No. 81
						Sir
						Gibraltar 30th. January 1802.
					
					My last dispatch was No. 81 to which refer being since then, with out any of yours.
					I have now to hand you anexd Extract of a Letter received Yesterday from Consul Simpson 

of Tanger regarding the Commander of the Tripolin Ship laid up here, who went to see the 

Emperour of Morrocco, which I have Comunicated to Capn. Bainbridge of the Essex now at Anchor in 

Algesiras Bay, also to all our Consuls.  I have the honor to be Sir Your most obedt. and most h. St.
					
						John Gavino
					
					
						Extract of a Letter recieved from James Simpson Esqr: Consul of the U.S. of America at Tanger dated 

27. January 1802.  Vizt.
						“Araez Amer has returned from Fetz to Tetuan with an order for Men and Provisions to 

Navigate his Ship Home, so that you must be on the look out for his arrival at Gibraltar.
						“I have just been with the Governor on the Subject and hope the Execution of this order will 

At least be suspended.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
